      Case 6:20-cv-00008 Document 1 Filed on 01/31/20 in TXSD Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  VICTORIA DIVISION

KERRY RHOTENBERRY AND                            §
ROBERT RHOTENBERRY                               §
    Plaintiffs,                                  §
                                                 §
v.                                               §          CIVIL ACTION NO. 6:20-cv-00008
                                                 §
NATIONWIDE INSURANCE                             §
COMPANY OF AMERICA,                              §
SCOTTSDALE INSURANCE COMPANY                     §
     Defendants.                                 §

                                   NOTICE OF REMOVAL

       Defendants Nationwide Insurance Company of America and Scottsdale Insurance

Company (“Defendants”), through undersigned counsel and pursuant to 28 U.S.C. §§ 1332, 1441

and 1446, file this Notice of Removal of the lawsuit captioned Kerry Rhotenberry and Robert

Rhotenberry v. Nationwide Insurance Company of America, Scottsdale Insurance Company;

Cause No. 20-01-25,032; In the 267th Judicial District of DeWitt County, Texas.

                                             I.
                                        BACKGROUND

       1.      Plaintiffs Kerry Rhotenberry and Robert Rhotenberry (hereinafter “Plaintiffs”)

initiated the present action by filing their Original Petition in Cause No. 20-01-25,032; In the

267th Judicial District of DeWitt County, Texas on January 2, 2020 (the “State Court Action”).

See Plaintiffs’ Original Petition, attached as Exhibit A.

       2.      Defendants appeared and answered on January 31, 2020, asserting a general denial

to the claims and allegations made in Plaintiffs’ Original Petition. See Defendants’ Original

Answer, attached as Exhibit B.
       Case 6:20-cv-00008 Document 1 Filed on 01/31/20 in TXSD Page 2 of 5



        3.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendants in the State Court Action are incorporated in Exhibit A. Pursuant to Local Rule

81, a full copy of the state court file has been requested and will be filed upon receipt. Pursuant to

Southern District of Texas Local Rule 81(4), the State Court Action docket sheet is attached as

Exhibit C.

        4.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendants will give written notice of the removal to Plaintiffs through their attorney of record,

and to the clerk of the 267th Judicial District Court of DeWitt County, Texas.

        5.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendants of Plaintiffs’ Original Petition and less than

one year after the commencement of this action.

                                               II.
                                          JURISDICTION

        6.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441(a) because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        7.      Plaintiffs are domiciled in DeWitt County, Texas. See Exhibit A, ¶ 2. Pursuant to

28 U.S.C. § 1332(a), therefore, Plaintiffs are citizens of the State of Texas.

        8.      Nationwide Insurance Company of America is organized under the laws of Ohio and

maintains its principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore,

Nationwide Insurance Company of America is a citizen of the State of Ohio.




                                                   2
        Case 6:20-cv-00008 Document 1 Filed on 01/31/20 in TXSD Page 3 of 5



         9.      Scottsdale Insurance Company are organized under the laws of Ohio and maintains

its principal place of business in Arizona. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Scottsdale is

a citizen of the States of Ohio and Arizona.

         10.     Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.       Amount in Controversy

         11.     Plaintiffs’ Original Petition states that Plaintiffs seek “monetary relief between

$100,000.00 and $200,000.00” See Plaintiffs’ Original Petition, Exhibit A, ¶ 5. Generally, “the

sum demanded in good faith in the initial pleading shall be deemed to be the amount in

controversy.”1 Removal is proper if it is “facially apparent” from the complaint that the claims

asserted exceed the jurisdictional amount.2 The threshold for diversity jurisdiction, $75,000, is

therefore met by the allegations of Plaintiffs’ Original Petition.

         12.     Plaintiffs further seek compensation for (1) all compensatory damages, (2) punitive

damages, (3) treble damages, (4) pre- and post-judgment interest, and (5) attorneys’ fees and costs.

See Exhibit A, ¶ 40. Penalties, exemplary damages, and attorneys’ fees are included as part of

the amount in controversy.3

         13.     The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b)

is satisfied.




1
         28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013 WL 1880845, at *1
         (S.D. Tex. May 3, 2013).
2
         Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex. June 28, 2010)
         (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
3
         See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330 (5th Cir. 2000); see
         also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).


                                                       3
      Case 6:20-cv-00008 Document 1 Filed on 01/31/20 in TXSD Page 4 of 5



                                             III.
                                         CONCLUSION

       14.     Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts of

the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

       15.     WHEREFORE, Defendants Nationwide Insurance Company of America and

Scottsdale Insurance Company hereby provide notice that this action is duly removed.

                                              Respectfully submitted,

                                              /s/ Patrick M. Kemp
                                              Patrick M. Kemp
                                              Texas Bar No. 24043751
                                              Southern District No. 38513
                                              pkemp@smsm.com
                                              Segal McCambridge Singer and Mahoney
                                              100 Congress Ave., Suite 800
                                              Austin, Texas 78701
                                              (512) 476-7834
                                              (512) 476-7832 – Facsimile

                                              ATTORNEY-IN-CHARGE FOR
                                              DEFENDANTS NATIONWIDE INSURANCE
                                              COMPANY OF AMERICA AND
                                              SCOTTSDALE INSURANCE COMPANY

OF COUNSEL:

Robert G. Wall
Texas Bar No. 24072411
Southern District No. 1117137
rwall@smsm.com
C Daniel DiLizia
Texas Bar No. 24099800
Southern District No. 2970159
ddilizia@smsm.com
Segal McCambridge Singer and Mahoney
100 Congress Avenue, Suite 800
Austin, Texas 78701
(512) 476-7834
(512) 476-7832 – Facsimile


                                                 4
      Case 6:20-cv-00008 Document 1 Filed on 01/31/20 in TXSD Page 5 of 5



                               CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing instrument has been served
via CMRRR this the 31st day of January, 2020 to:

       Jeffrey G. Zane                                            #9414 7266 9904 2137 9567 67
       Callagy Law, P.C.
       807 Rock Street, Suite 101
       Georgetown, Texas 78626
       jzane@callagylaw.com

                                            /s/ Patrick M. Kemp
                                            Patrick M. Kemp




                                               5
